Citation Nr: 0526650	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  98-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1956 to March 
1958, and from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.  

The Board remanded the issue for further development in March 
2001 and October 2003.  

In June 2004, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  

The VCAA eliminated the requirement of submitting a well- 
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

In March 1995, the veteran submitted a claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  A VA Social 
and Industrial Survey Fields Survey Report, dated in April 
2000, reported that the veteran was in receipt of Social 
Security Administration (SSA) disability benefits.  

Associated with the claims file is a Notice of Award 
document, dated in July 1999, from the SSA.  However, the 
medical records, and any other pertinent records, that formed 
the basis of the SSA award did not accompany the July 1999 
correspondence.  

In a statement in support of the veteran's claim, dated in 
March 2002, the veteran maintained that as a result of his 
service in the Persian Gulf, he developed a psychiatric 
disorder.  He specifically stated that he was mentally and 
physically disabled, and in receipt of SSA disability 
benefits because of these impairments.  

A review of the claims file showed that there were no 
requests made for records that the SSA likely reviewed in 
making their disability determination.  Therefore, the RO 
should contact the SSA and request all of the information 
that was reviewed when their decision was made, i.e., the 
information that was used to make the determination to award 
the veteran SSA disability benefits must be obtained and 
associated with the claims file.  The VA has a duty to assist 
in gathering social security records when put on notice that 
the veteran is receiving social security benefits.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 180 (1992).  Therefore, on remand, the 
RO should contact the SSA and obtain all relevant records 
used to reach its decision.  

Additionally, the veteran underwent VA psychiatric 
examination in July 2002.  After review of the veteran's 
claims file, clinical history, and mental status examination, 
the examiner diagnosed the veteran with a depressive 
disorder, not otherwise specified.  Medical records with 
later dates show consistent diagnoses of PTSD.  The veteran 
has submitted documentation alleging his in-service 
stressor(s).  The record is entirely negative for 
verification of the veteran's alleged stressor(s).  

Arguably, the record raises an issue as to whether the 
veteran suffers from PTSD that meets the criteria of the 
American Psychiatric Association's Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders; 
therefore, the Board determines that after the RO attempts to 
verify the veteran's claimed stressor(s), if the stressor(s) 
are verified, the RO should schedule the veteran for VA 
psychiatric examination in order to determine whether the 
veteran suffers from PTSD, as a result of the claimed in-
service stressor(s).  

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC), for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
which have treated him for a psychiatric 
disorder, to include PTSD, which have not 
already been made part of the record.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect should 
be inserted in the file.  The veteran 
should be informed of failed attempts to 
procure records, in order that he is 
allowed an opportunity to obtain those 
records for submission to VA.

2.  The RO should contact the SSA and 
obtain a copy of the veteran's disability 
determination along with all supporting 
medical records.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.  

3.  The RO should provide the veteran 
with a PTSD Questionnaire form so that 
the veteran has an opportunity to provide 
a comprehensive statement containing as 
much detail as possible regarding the 
stressor(s) to which he alleges he was 
exposed to in service that led to the 
onset of PTSD.  Each incident should be 
fully described with the approximate 
dates of any and all incidents, the types 
and locations of the incidents, the unit 
to which assigned at the time, the full 
names and service numbers of any other 
persons present, detailed descriptions of 
events, and any other identifying 
information.  

4.  Based on the in-service stressor 
information provided by the veteran, the 
RO should prepare a detailed summary of 
all the claimed stressors.  This summary, 
along with a copy of the veteran's 
Department of Defense Form 214, his 
service personnel records, and all 
associated documents should then be sent 
to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) with a request to provide any 
information that may corroborate the 
alleged stressor(s).  

5.  Following receipt of the USASCRUR 
report, as well as the completion of any 
additional development requested above or 
suggested by the USASCRUR, the RO should 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the USASCRUR or through other 
documents.  If no stressor is verified, 
that should be stated in the report.  

6.  If, and only, if, the veteran's 
claimed in-service stressor(s) is 
verified by the USASCRUR, or other 
corroborating evidence, the RO should 
arrange for the veteran to undergo VA 
psychiatric examination for the purpose 
of ascertaining the nature and etiology 
of the claimed PTSD.  Such examination 
should include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  

The examiner must then offer a 
professional opinion, with full 
supporting rationale, as to whether the 
veteran suffers from PTSD meeting the 
criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 
1994).  If so, the examiner must state 
whether it is at least as likely as not 
that the veteran's PTSD is the result of 
verified in-service stressors.  The 
examiner's use of the "at least as likely 
as not" language cited above is strongly 
suggested.

The veteran's claims folder in its 
entirety is to be furnished to the 
examiner, and the report prepared must 
reflect whether the examiner reviewed the 
claims folder.  

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
requisite period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



